Citation Nr: 0319890	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  93-05 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to March 
1970.

The Board observes that this case has been before the Board 
of Veterans' Appeals (BVA or Board) previously.  In November 
1997, the Board remanded the issue of entitlement to PTSD to 
the Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO), for additional development.  
Thereafter, in a decision dated in July 2000, the Board 
denied service connection for PTSD.  The Board found that the 
veteran did not engage in combat during his tour of duty in 
Vietnam, and that while PTSD had been diagnosed, credible 
evidence that the claimed in-service stressors actually 
occurred had not been presented.  The veteran appealed that 
determination to the United States Court of Appeals for 
Veterans Claims (previously the United States Court of 
Veterans Appeals) (Court).  

In January 2001, the parties submitted a Joint Motion For 
Partial Remand And To Stay Further Proceedings (Joint 
Motion).  Among other things, the Joint Motion requested that 
if appropriate, a comprehensive medical examination be 
conducted regarding the veteran's current psychiatric 
condition in order to reconcile the various psychiatric 
assessments in the record.  The Joint Motion also provided 
that VA should obtain a medical opinion from a physician who 
has personally examined the veteran to ascertain whether it 
is possible to separate the symptoms and consequences of PTSD 
from his service-connected anxiety disorder.  If not, the 
Joint Motion contended that the veteran should be assigned a 
disability evaluation for the anxiety disorder taking into 
account all of his symptoms.  The Board notes that the issue 
of the veteran's entitlement to a higher rating than 10 
percent for a service-connected anxiety disorder was the 
subject of a July 2000 Board remand.

The Joint Motion additionally asserted that in the July 2000 
decision, the Board conceded that the veteran had taken part 
in combat.  Joint Motion at pp. 5-6.  The Joint Motion 
asserted that in the July 2000 decision, the Board conceded 
that the veteran had been diagnosed with PTSD, that such 
finding could not be overturned by the RO, and that such 
finding could be overturned by the Board if there was clear 
and unmistakable evidence that the finding was in error.  
Joint Motion at p. 7.

In a January 2001 order, the Court granted the motion and 
vacated and remanded that part of the January 2000 Board 
decision that denied service connection for PTSD.  

In light of the Court's January 2001 order, the Board again 
remanded this claim in August 2001.  The Board requested that 
the RO comply with the notice and duty to assist provisions 
contained in the VCAA.  The Board also confirmed that several 
claimed stressful events had occurred and requested that the 
veteran be provided a VA examination to determine the 
diagnosis of all psychiatric disorders, in light of these 
confirmed stressors.  The veteran was provided a VA 
psychiatric examination in January 2003 and the claim has 
been returned to the Board. 


REMAND

The veteran continues to maintain, in substance, that he 
incurred PTSD while serving in Vietnam, caused in part by a 
number of stressors.  

A preliminary review of the claims file indicates that the 
January 2003 VA psychiatric examination failed to consider 
the stressors detailed in the Board's August 2001 remand.  As 
a result, the corresponding VA examination report is 
insufficient and this case must be remanded again so that the 
requested medical information may be obtained.  The Board 
emphasizes that the United States Court of Appeals for 
Veterans Claims (Court) has held that "a remand by ... the 
Board confers on the veteran or other claimant, as a matter 
of law, the right to compliance with the remand orders.  We 
hold further that a remand by ... the Board imposes upon the 
Secretary of Veterans Affairs a concomitant duty to ensure 
compliance with the terms of the remand."  Stegall v. West, 
11 Vet. App. 268, 271 (1998).

The Board also notes that the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002)) requires an additional psychiatric examination 
since the record currently before the Board (including the 
January 2003 VA psychiatric report) contains insufficient 
medical evidence to make a decision.  38 U.S.C. § 5103A; 
Charles v. Principi, 16 Vet. App. 370 (2002).  

Finally, the Board observes that a February 2003 Supplemental 
Statement of the Case (SSOC) addresses the issues of 
entitlement to an evaluation in excess of 10 percent for 
chronic anxiety disorder and entitlement to an evaluation in 
excess of 30 percent for a skin disorder.  The record before 
the Board is unclear as to whether the veteran has submitted 
a timely appeal for these issues.  

Accordingly, this case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
recent treatment for all health care 
providers, private and VA, from whom he 
has received treatment for PTSD since 
August 2001.  When the requested 
information and any necessary 
authorization have been received, the RO 
should attempt to obtain copies of all 
pertinent records which have not already 
been obtained.

2. The RO should schedule the veteran for 
an examination by a VA psychiatrist, 
experienced in evaluating PTSD, to 
determine the diagnosis of all 
psychiatric disorders that are present.  
The examination should be conducted in 
accordance with DSM-IV. All necessary 
tests and studies should be conducted.  

The examiner should consider the 
following stressors, and only the 
following stressors, in reaching a 
determination as to whether the veteran 
has PTSD related to his tour of duty in 
Vietnam:

a)  An attack on the veteran's location 
by enemy stand-off weapons on December 
11, 1969, consisting of 4 rounds which 
damaged 1 U.S. aircraft.

b)  Being a member of a unit, other 
members of which were engaged in combat.

c)  The following event which the veteran 
did not personally witness and activities 
in which he did not participate:

i)  the death of 2 fellow servicemen who 
served in his unit,

ii)  grave registration, and

iii)  guard duty.

In addition, if PTSD is diagnosed, the 
examiner should address whether it is 
possible to separate the symptoms and 
consequences of PTSD from the veteran's 
service-connected anxiety disorder. 

Should PTSD be diagnosed, the examiner 
should specify the stressor or stressors 
supporting such diagnosis.  Any opinion 
expressed must be accompanied by a 
detailed rationale. To the extent 
possible, the examiner should reconcile 
prior diagnoses, including PTSD, with his 
or her own. The examiner should review 
the claims folder prior to the 
examination and should note that such 
review was accomplished.

3.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  The notice requirements must 
include advising the veteran of the 
evidence necessary to substantiate his 
claim, as well as what evidence he is to 
provide and what evidence VA will attempt 
to obtain.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

4.  The RO should consider entitlement to 
service connection for PTSD.  If the 
claim remains denied, the veteran and his 
representative should be provided with an 
SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

5.  The RO should determine whether the 
veteran submitted a timely appeal 
subsequent to the February 2003 SSOC 
denying an evaluation in excess of 10 
percent for chronic anxiety disorder and 
an evaluation in excess of 30 percent for 
a skin disorder. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.





	                  
_________________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




